DETAILED ACTION
This Office Action is responsive to communications of application received on 4/11/2022. The disposition of the claims is as follows: claims 1-5 are pending in this application. Claims 1 and 5 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2021-071302 filed in Japan on 4/20/2021.  Receipts of the subject certified copy of the priority document from participating IP office on 5/20/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/11/2022 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (device) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image reading device”, “document area decision device”, “image cropping device”, “blank page determination device”, “function setting device”, “first side reading device” and “second surface reading device” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0336615 A1 to Ono et al. in view of U.S. Patent Publication No. 2008/0316549 A1 to Bush, III et al.
As to claim 1, Ono disclose an image reading apparatus (scanner 101 of figures 1-6) comprising: 
an image reading device that reads a document and an area outside the document as an image (reading of document region and background region outside of the document region; paragraphs 0044, 0072, abstract and figure 2); 
a background color plate that opposes in the area outside the document and is read by the image reading device (background member 92; paragraph 0060 and figure 4); 
a document area decision device that determines a boundary between the document and background on the basis of a density difference or a color difference between the document and the background color plate in the read image, so as to decide a document area (boundary detector 320; paragraphs 0081-0084, abstract and figures 6-8 and 11).
Ono does not expressly disclose an image cropping device that crops a document image from the image on the basis of the document area, wherein in the case where both of front and back sides of the document are read and the document area of one of the sides cannot be decided, the document area decision device applies the document area of the other side.
Ono teaches determining the document region of the scanned front surface based on the estimated boundary line between background region and document region (see figures 10-12 and paragraphs 0095-0109). Ono also teaches the scanner capable of reading front and back of the original document (second reading unit 91 and paragraphs 0061-0062).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ono’s image reading apparatus to allow for using the determined document area of one side for the other side in a case where the document area of the other side cannot be determined because the document area of the front and back side is the same and only one side is needed to determine the document area (the original document size is the same on both side).
Bush, in the same area of image reading apparatus, teaches an image cropping device that crops a document image from the image on the basis of the document area (paragraphs 0043, 0059 and 0125-0126).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ono’s image reading apparatus by the teaching of Bush because it would provide an enhanced scanned image after the background region has been removed.
As to claim 4, Ono further discloses wherein in the case where the decided document area is tilted, the image cropping device corrects the tilt and crops the document image (330/340 of figure 6).  
As to claim 5, claim 5 is for a document reading method (paragraph 0009) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675